Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 108-137 are pending and subject to restriction requirement below:
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group I, claim(s) 108-135, drawn to a recombinant polypeptide comprising the first RS1 as a substrate of cysteine protease, serine protease and metalloproteinase. 
Further election:	1) make following elections:
(i) one RS1 peptide in table 1 (claim 112) and one corresponding to one disposed sequence in table 2 (claim 113),
(ii) one XTEN1 and one XTEN2 in table 8 or 10 corresponding to one sequence listed in claims 122 and 127, 
(iii) one SBM listed in table 14 (claim 125), 
(iv) one RS2 listed in table 1 or 2 (claim 129), and 
(v) one sequence listed in table 15 or 18 (claim 130)
			2) elect one FBM listed claim 119.

Election of species:	1) one MMP enzyme listed in claim 111 or 116;
			2) one structural arrangement listed in claim 126;
			3) one concentration of released FBM and SBM listed in claim 133.

Group II, claim(s) 136, drawn to a method of treating a disease in a subject comprising administering the recombinant polypeptide of claim1.
Further and species election:  Make the same election if claim amended or added as invention I.

Group III, claim(s) 137, drawn to a method of manufacturing the recombinant polypeptide of claim 1. 
Further and species election:  Make the same election if claim amended or added as invention I.

The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of group 1 is polypeptide comprising first release segment (RS1) that is substrate for cleavage by protease.  The special technical feature that links groups 1-3 is the release segment).   Fang et al (US20180125988, effective filing 2014) teach a peptidic cleavage moiety (PCM) that is substrate for cleavage by those enzymes listed in the instant claim 108 [0011, 0071, 0212, 0232 etc]. Thus, the special technical feature of group 1 as well as the special technical feature linking each of the groups is not a contribution over the prior art and thus does not constitute a special technical feature as defined by PCT Rule 13.2. 
Further election required under 35 U.S.C. 121 and 372:
Make the election as indicated in invention 1.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention as indicated above to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are set forth above under the invention 1.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features as set forth above, Fang et al teach one RS1 (or name PCM) and more species collected in the application.
Any invention 1-3 is elected, Applicant is required, in reply to this action, to make election, in which the claims shall be restricted if no generic claim is finally held to be allowable.  
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is 571-272-3112.  The examiner can normally be reached on 8am-6.00pm Monday-Thursday.
Any inquiry of a general nature, matching or file papers or relating to the status of this application or proceeding should be directed to Kim Downing for Art Unit 1642 whose telephone number is 571-272-0521
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642